Voorhies, J.,
dissenting. This is an appeal from a judgment dissolving an injunction obtained by the plaintiff
The legality of a levee tax, assessed on his property, under the 4th section of an Act entitled, “ an Act to amend certain sections of an Act relative to the building of levees in the parish of Tensas, and to create a special fund for levee purposes, and enforce the collection of the same,” approved 2d March, 1850 is the only question presented in the case. That section empowers the police jury to impose, assess, and collect an annual ad valorem tax upon all the taxable lands in the parish of Tensas, for building and repairing levees on the Mississippi, within its limits. To this end, it is made the duty of the police jury to appoint annually an assessor of levee taxes, whose duties are therein prescribed.
The property of the appellant on which the assessment was made, consisted of two lots of ground, including the buildings thereon erected, situated in the village of Waterproof, and appraised at $2000. It is admitted that the property, at the date of the assessment, was of the value placed upon it, to wit, the lots at $400, and the buildings at $1600. The evidence shows that the assessment made by the assessor of the levee tax, was copied from or based upon the assessment of the State taxes.
*370The grounds of objection urged by the appellant’s counsel against the legal! ty of the assessment, are, 1st. That the tax could only be levied upon the assessed value of the lots alone, and not upon the buildings. 2d. That a separate assessment of the taxable lands should have been made, and the levee tax levied upon that assessment.
I think the last objection is well taken. As a test of its legality, it may be asked, whether a forced alienation under this assessment, standing as a judgment, would convey a valid title to the purchaser? I think not. The terms of that section are too plain to leave any room for doubt as to the meaning of the lawgiver. The duties of the assessor are clearly defined : He “ shall make an assessment of all lands owned in said parish, and a roll thereof, specifying opposite each owner’s name, the number of acres of land, valuation and amount of tax assessed,” &c. In our law, an assessor is one who has been legally appointed for the purpose of appraising property with a view of laying a tax on it. It was therefore requisite that the assessor of the levee tax should himself have made the assessment. But it is urged by the defendants’ counsel in his brief, that “ the State and school tax roll is presumed to contain a fair assessment of the property for all purposes. Any other assessment fairly made, would be precisely the same, and the adoption by the police jury of the State assessment roll as the levee assessment roll, made ov.t 1¶ W. Branlz, State, parish and levee assessor, is to all intents a specific assessment for levee taxes. The law has, therefore, been substantially complied with.” This is answered by the requirements of the statute, which are imperative, that the assessment shall be made by the assessor of the levee tax. 6 N. S. 347. 7 La. 50. 10 La. 283. 4 Ann. 252,
There is no proof in the record, that W. Bra/nta acted in both capacities, as State and levee tax assessor, as assumed by the appellee’s counsel. I am, therefore, of opinion that the judgment of the District Court should be reversed, and the injunction made perpetual.